      Case 4:16-cv-01414 Document 688 Filed on 10/21/19 in TXSD Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 MARANDA LYNN ODONNELL, et al.                §    CIVIL ACTION NO.
                                              §    4:16-cv-1414
 v.                                           §
                                              §
 HARRIS COUNTY, TEXAS, et al.,                §



                   MOTHERS AGAINST DRUNK DRIVING
                     NOTICE OF INTENT TO APPEAR


       Pursuant to the Court’s October 14, 2019 order (Document No. 662), Mothers

Against Drunk Driving intends to appear at the final fairness hearing scheduled for

October 28, 2019. John McNamee will be the spokesperson for Mothers Against

Drunk Driving at the hearing.

                                      Respectfully submitted,

                                      /s/   Dominic J. Merino

                                      Dominic J. Merino
                                      General Counsel
                                      Mothers Against Drunk Driving
                                      511 E. John Carpenter Freeway
                                      Suite 700
                                      Irving, Texas 75062




                                        1
